EXAMINER'S AMENDMENT
1.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Hui Wauters on November 12, 2021.

2.  The application has been amended as follows.
3.  Claim 15 is amended as follows:

    15. (currently amended): A molding composition comprising a processing additive and a melt-processable resin, 
    wherein the molding composition contains 0.05% to 0.075% by mass of the processing additive based on the sum of the mass of the processing additive and the mass of the melt-processable resin, 
    wherein the processing additive comprises a fluoroelastomer and an interfacial agent, wherein the content of the fluoroelastomer is 0.01% to 0.03% by mass based on the sum of the mass of the processing additive and the mass of the melt-processable resin, and the content of the interfacial agent is 60% to 65% by weight based on the processing additive, 
     wherein the fluoroelastomer has an acid value of from 0.67 to 1.4 KOH mg/g, 2   
     wherein the fluoroelastomer is a vinylidene fluoride/hexafluoropropylene copolymer, or a vinylidene fluoride/tetrafluoroethylene/hexafluoropropylene copolymer, 

     wherein a mole percentage of the vinylidene fluoride unit in the fluoroelastomer is 74 to 78 mole percent, 
      wherein the interfacial agent is a polyethylene glycol, 
      wherein the molding composition has a melt fracture disappearance time of 9 to 27 minutes when measured as follows: 
      
      the linear low-density polyethylene alone is extruded in an extruder in a state of melt fracture occurring over the entire surface until stabilization of a pressure and coming into sight of a screw in the extruder; 
      when the screw in the extruder comes into sight, the processing additive is fed into a hopper, at which point a point of time of feeding is taken as a time 0 (zero); 
     the time required for disappearance of the melt fracture and smoothening of the whole surface of a molded article from the time 0 is defined as the melt fracture disappearance time, 
     wherein: 
     the extruder is a single-screw extruder Rheomex OS, having a L/D of 33, a screw diameter of 20 mm, and a die diameter of 2 mm; 
      a cylinder temperature is 170 to 200°C;
       a die temperature is 210°C; and  
       a screw speed is 30 rpm, 
      and wherein the time required for pressure stabilization is 11 to 31 minutes.



   20. (currently amended): A molding composition comprising a processing additive and a melt-processable resin, 
    wherein the molding composition contains 0.05% to 0.075% by mass of the processing additive based on the sum of the mass of the processing additive and the mass of the melt-processable resin, 
    wherein the processing additive comprises a fluoroelastomer and an interfacial agent, wherein the content of the fluoroelastomer is 0.01% to 0.03% by mass based on the sum of the mass of the processing additive and the mass of the melt-processable resin, and the content of the interfacial agent is 60% to 65% by weight based on the processing additive, 
     wherein the fluoroelastomer comprises acidic end groups that are derived from a polymerization initiator and provide an acid value of from 0.67 to 1.4 KOH mg/g, 2   
     wherein the fluoroelastomer is a vinylidene fluoride/hexafluoropropylene copolymer, or a vinylidene fluoride/tetrafluoroethylene/hexafluoropropylene copolymer, 
     wherein the melt-processable resin is a linear low-density polyethylene, 
     wherein a mole percentage of the vinylidene fluoride unit in the fluoroelastomer is 74 to 78 mole percent, 
      wherein the interfacial agent is a polyethylene glycol, 
      wherein the molding composition has a melt fracture disappearance time of 9 to 27 minutes when measured as follows: 
      
in an extruder in a state of melt fracture occurring over the entire surface until stabilization of a pressure and coming into sight of a screw in the extruder; 
      when the screw in the extruder comes into sight, the processing additive is fed into a hopper, at which point a point of time of feeding is taken as a time 0 (zero); 
     the time required for disappearance of the melt fracture and smoothening of the whole surface of a molded article from the time 0 is defined as the melt fracture disappearance time, 
     wherein: 
     the extruder is a single-screw extruder Rheomex OS, having a L/D of 33, a screw diameter of 20 mm, and a die diameter of 2 mm; 
      a cylinder temperature is 170 to 200°C;
       a die temperature is 210°C; and  
       a screw speed is 30 rpm, 
      and wherein the time required for pressure stabilization is 11 to 31 minutes.


4.  Instant claims are renumbered as follows:
Claim 15 becomes claim 1.
Claim 17 becomes claim 2, dependent on claim 1.
Claim 23 becomes claim 3, dependent on claim 1.
Claim 24 becomes claim 4, dependent on claim 1.
Claim 20 becomes claim 5. 

Reasons for Allowance
5.  The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest uncovered prior art, namely, Oriani (US 2005/0043456) and Coates et al (US 2003/0199639) for the following reasons.

6.  Oriani discloses a composition comprising ([0011]-[0014]; Abstract):
i) polyethylene, specifically, linear low density polyethylene ([0030]); and
ii) a process aid package (Abstract) comprising:, 
    a) 25 to 2000 ppm, based on the weight of the composition, or 1-10%wt ([0026]) of a 
       fluoroelastomer comprising tetrafluoroethylene, hexafluoropropylene, and/or 
       vinylidene fluoride units ([0019]; [0020]), preferably,  vinylidene fluoride/HFP 
       copolymer ([0031], as to instant claims 21-24); vinylidene fluoride/HFP/TFE   
        copolymer, ([0019]) having Mooney  viscosity ML1+10 at 121°C of 30-60 and
    b) an interfacial agent, specifically polyethylene glycol (p. 4, claim 9),
wherein a weight ratio of interfacial agent to the fluoroelastomer is between 0.1-0.9, preferably 0.2 to 0.8 ([0021]), and the composition is extrudable ([0011], [0026]), i.e. moldable.

7.  Coates et al discloses fluoropolymers pastes comprising TFE, vinylidene fluoride, and/or hexafluoropropene units ([0032]-[0034]), specifically vinylidene fluoride/HFP copolymer or vinylidene fluoride/TFE/HFP copolymer, known as fluoroelastomers ([0033], [0034]), surface treated, such as with polyethylene glycol, to provide acid value in the range of 0.6-1.4 mg KOH/g (Table 3, [0071], [0086]). Coates et al teaches that 

8. However, Oriani and Coates et al do not disclose the specific composition having the specific amounts of the components as claimed in instant invention to provide the claimed properties of melt fracture disappearance time and time required for pressure stabilization as claimed in instant invention.

9. Further, in the present invention Applicants have demonstrated that the claimed composition having the claimed amounts and types of the components provides the melt fracture disappearance time of 9 to 27 minutes and time for pressure stabilization of 11-31 minutes (see Tables 1 and 2 of instant specification).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764